 In the Matter of CHICAGO BRIDGE AND IRON CoandINTERNATIONALBROTHERHOOD OF BOILERMAKERS,IRON SHIPBUILDERS AND HELPERSOF AMERICA,A. F. L.Case No. 10-R-1766.-Decided June 5, 1946Messrs. H. A. McWhorterand E. EMichaels,of Birmingham, Ala.,for the Company.Messrs. E. C. Gordonand CL. Riley,of Birmingham,Ala., for theBoilermakers.Messrs. J. C. Adams, Jr,and J. C.Leath, Jr.,ofBirmingham, Ala.,for the Employees Union.Mr Phil E Thompson,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of Boilermakers,Iron Shipbuilders and Helpers of America, A. F. L., herein called theBoilermakers, alleging that a question affecting commerce had arisenconcerning the representation of employees of Chicago Bridge and IronCo.,Birmingham, Alabama, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before John C. McRee, Trial Examiner. The hearing was held atBirmingham, Alabama, on April 17, 1946. The Trial Examiner granteda motion to intervene filed by The Employees Union of Chicago Bridgeand Iron Co., Birmingham Plant, herein called the Employees Union.The Company, the Boilermakers, and the Employees Union appeared andparticipated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearingon the issues. At the hearing the Employees Union moved to dismissthe petition on the ground that its contract with the Company constitutesa bar to this proceeding. For reasons set forth in Section III,infra,themotion to dismiss is hereby denied. The Trial Examiner's rulings made at68 N L. R. B, No. 65.470 CHICAGO BRIDGE AND IRON CO.471the hearing are free from prejudicial error and are hereby affirmed. Allparties were afforded opportunity to file briefs with the Board.Uponthe entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYChicago Bridge and Iron Co. is an Illinois corporation engaged in thedesign, fabrications and erection of steel plate work. It operates plantsat Chicago, Illinois, Greenville, Pennsylvania, and a plant located at Bir-mingham, Alabama, the only plant involved herein. The Company pur-chases annually raw materials valued in excess of $1,000,000 for use at itsBirmingham plant, 15 percent of which is secured from sources outsidethe State of Alabama. Approximately 90 percent of the finished productsproduced at the Birmingham plant are shipped outside the State ofAlabama.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDInternationalBrotherhood of Boilermakers, Iron Shipbuilders andHelpers of America is a labor organization affiliated with the AmericanFederationofLabor, admitting tomembership employees of theCompany.Employees Union of Chicago Bridge and Iron Company, Birming-ham Plant, is a labor organization admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONPursuant to a Board-directed election 1 and subsequent certificationof The Employees Union as the exclusive bargaining representative ofthe Company's production and maintenance employees, the Company andthe Employees Union entered into a collective bargaining contract datedMay 18, 1944. The contract was for a period of 1 year and, by its terms,was automatically renewable unless either of the parties gave 60 daysnotice of a desire to change, modify, or terminate the agreement. Thecontract was automatically renewed on May 18, 1945, its first anniversarydate.On March 6, 1946, the Boilermakers informed the Company byletter that it represented "a substantial number" of its employees and1 53 N. L.R B. 1374. 472DECISIONSOF NATIONAL LABOR RELATIONS BOARDrequested recognition as their exclusive bargaining representative. By let-ter dated March 12, 1946, the Company refused to extend such recog-nition to the Boilermakers, which thereupon filed the petition herein.The Company and the Employees Union contend that no questionconcerning representation has arisen because the Boilermakers did notclaim to represent a majority of the employees in the appropriate unit.We find no merit in this contention. Any question or ambiguity withrespect to the Boilermakers' majority interest that may have arisen fromits letter ofMarch 6, 1946, was resolved by the filing of the petitioninasmuch as the certification sought therein under the Act is predicatedupon the petitioners majority representation among the employees in theappropriate bargaining unit .2 In view of the fact that the Boiler-makers' petition was filed prior to the automatic renewal date of theEmployeesUnion's contract with the Company, we find that thiscontract does not constitute a bar to a present determination ofrepresentatives .3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Boilermakers seeks a union composed of all production andmaintenance employees at the Company's Birmingham plant, includingstockroom clerks, pressure vessel dimension checker, inspectors, power-house operators, fitting gang leaders, paint gang leader, detail chasers,detail chaser leaders, and shop janitors, but excluding office and shopclerical employees other than stockroom clerks, attendants and helpers;nurse and first-aiders,4 commissary clerks or waitresses, engineers, officejanitor,mail carriers, shippers and grinders, guards, chauffeurs, allsupervisory employees of the rank of assistant or subforeman and above,and all other supervisory employees having authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees or effectively recommend such action. The Employees Union,however, would include all shop clerical employees,5 commissary clerksofwaitresses, and assistant or subforemen. The Company would exclude2 The Board has held that the filing of a petition, in itself, places the Company on notice ofthe petitioner's claim to majority representationMatter of Standard Oil Company,63 N. L. R B1223; see alsoMatter of Buffalo Arms Corporation, 57 N LR. B. 1560, cfMatter of BasicMagnesium, Inc,48 N L. R B. 13108Matter of Elk River Coal and Lumber Company,66 N. L- R. B. 565.* In the past the Company has employed first-alders who assisted the nurse. At the time ofthe hearing, all first-aid was handled by thenurse andno first-alders were employed by theCompany.5 The Employees Union wouldinclude bonusclerks, clerks in the time office, clerk infirst-aidoffice, and all clerical employeesworkingin the shop and carried on the shop pay roll as shopclerical employees. CHICAGOBRIDGEAND IRON CO.473assistant or subforemen, but otherwise takes a neutral position withrespect to the specific composition of the unit.This proceeding concerns the same parties and substantially the sameunit as considered by the Board in its prior decision, which excludedthe disputed shop clerical and commissary employees from the bargainingunit determined therein. There have been no substantial changes in theduties and interests of these employees since that determination. More-over, they were specifically excluded from the bargaining unit estab-lished in the collective bargaining contract between the Company andthe Employees Union that has been in effect since May 18, 1944. There-fore, in view of our prior unit finding and the bargaining history predi-cated thereon, we shall exclude the shop clerical and commissary clerksor waitresses from the unit.'The assistant or subforemen were likewise excluded from the unitin the Board's prior determination and the bargaining agreement referredto above. Furthermore the record clearly indicates that they are super-visory employees within the Board's customary definition thereof.Weshall exclude the assistant or subforemen.We find that all production and maintenance employees of the Com-pany'sBirmingham,Alabama, plant, including stockroom clerks, at-tendants and helpers, inspectors, fabrication checkers, layer-out checkers,pressure vessel dimension checker, powerhouse operators, fitting gangleaders, paint gang leader, detail chasers, detail chaser leader, and shopjanitor, but excluding all office and shop clerical employees, other thanstockroom clerks, attendants and helpers ; nurse, commissary clerks andwaitresses, engineers, office janitor, mail carrier, chippers and grinders,guards, chauffeurs, all supervisory employees of the rank of assistant orsubforemen and above, and all or any other supervisory employeesa withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such action,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees inthe appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.Matterof UnionSwitchand Signal Company,63 N. L. R. B. 974.Included in thisexclusionare chippersand grinders leaders,chief inspector,personneldirector, and lunchroom manager, whom theparties agree are supervisory employees. 474DECISIONS OF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations- Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Chicago Bridge and IronWorks, Birmingham, Alabama, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to A,tticle III,Sections 10 and 11, of said Rules and Regulations, among employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by International Brotherhood ofBoilermakers, Iron Shipbuilders and Helpers of America, A. F. L., orby The Employees Union of Chicago Bridge and Iron Company, Bir-mingham Plant, for the purposes of collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.